UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 22, 2010 MATTHEWS INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 0-9115 25-0644320 (State or other jurisdiction of incorporation (Commission File Number) (IRS Employer Identification No.) Two NorthShore Center, Pittsburgh, PA 15212-5851 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(412) 442-8200 Item 2.02 Results of Operations and Financial Condition On April 22, 2010, Matthews International Corporation issued a press release announcing its earnings for the secondfiscal quarter of 2010. A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (c) Exhibits Press Release, dated April 22, 2010, issued by Matthews International Corporation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MATTHEWS INTERNATIONAL CORPORATION (Registrant) By Steven F. Nicola Steven F. Nicola Chief Financial Officer, Secretary and Treasurer Date: April 23, 2010
